Citation Nr: 0302839	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  94-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in New 
Orleans, Louisiana, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The Board denied 
the veteran's claim of entitlement to service connection for 
PTSD in a decision dated in February 1998.  The veteran 
subsequently filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated in 
May 1999 the Court vacated the February 1998 decision and 
remanded the issue to the Board.  

Accordingly, the Board remanded the issue of entitlement to 
service connection for PTSD to the RO in May 2000 for further 
development including obtaining records from the Social 
Security Administration (SSA).  Additionally, the RO was 
instructed to request additional information from the veteran 
regarding his alleged in-service stressors.  Thereafter, the 
RO was to provide any such information to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  If the veteran's alleged non-combat stressors 
were corroborated by the USASCRUR, then the RO was to afford 
him a VA psychiatric examination to determine whether he had 
a current diagnosis of PTSD based upon any verified in-
service stressors.  

The Board notes that the veteran presented for a regional 
hearing before a local hearing officer and a Travel Board 
hearing before the undersigned Board Member in October 1995 
and April 1997, respectively; transcripts of such are of 
record.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD due 
to any verified incident or event of active military service.  

2.  The veteran did not engage in combat.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 1991 & Supp. 
2002); Pub. L. No. 106- 475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records include the veteran's entrance 
examination, which noted shotgun pellets that were palpable 
in the veteran's wrist and palm resulting from an incident 
four to five months prior to induction.  Clinical notes dated 
in April and May 1969 indicated anxiety.  The examiner 
initially noted that there was no evidence of significant 
neurosis or psychosis.  The veteran was described as an 
impulsive passive-aggressive person.  He was hospitalized for 
several days after an overdose of Valium taken for anxiety.  
The impression after examination was psychiatric observation 
only; no disease found.  In July 1969 he was seen after 
taking excess Valium due to anxiety over possibly missing his 
flight to Vietnam and being charged with unauthorized 
absence.  After evaluation he was felt to be unfit for 
further Naval service on the basis of a mixed character 
disorder with depressive and sociopathic features.  An 
enlisted performance record reflects that he was disciplined 
on numerous occasions while in service.  Ultimately, he was 
discharged and not recommended for reenlistment.  

The veteran's Department of Defense Form 214, Armed Forces of 
the United States Report of Transfer or Discharge (DD-214), 
indicates a military occupational specialty of boatswain's 
mate.  He was awarded the Vietnam Service Medal but there is 
no indication that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or any other award or ribbon 
indicative of combat service.  

Records beginning in 1973 reflect that since 1976 the veteran 
continued to complain of, receive treatment for and be 
diagnosed with various psychiatric conditions including 
anxiety, depression, polysubstance abuse, and alcoholism.  He 
had various run-ins with law enforcement including an 
incident in 1973 in which the veteran suffered multiple 
gunshot wounds, one of which resulted in the loss of his left 
eye.  Years later the veteran was convicted of charges 
stemming from an attempted murder-suicide.  

The veteran has consistently alleged in-service stressors 
including working security patrol, living in constant fear of 
sniper attacks and rocket fire, discrimination, and racial 
hostility.  Occasionally, he also reported seeing close 
friends injured.  The veteran has been diagnosed by various 
mental health providers with PTSD since 1993.  

A report dated in January 1993 indicated that the veteran 
reported he was beaten while in Vietnam to force him to join 
a black power movement.  Because of this he became involved 
in disciplinary problems and drugs.  During a VA examination 
in March 1993 the veteran reported serving six months near Da 
Nang on guard duty.  He specifically denied ever firing his 
weapon, being involved in any combat with the enemy or seeing 
anyone wounded or killed.  He did, however, report two to 
three mortar attacks per week, the closest one of which was 
one half mile away.  The veteran was diagnosed with major 
depression, recurrent, without psychotic features.  

In April 1993 during a VA mental examination the veteran 
denied a history of psychiatric problems prior to service.  
He indicated that his condition developed during service as a 
result of his false perception of what service would be like.  
The veteran continued to report racial problems in service, 
which he indicated created stress and anger.  Subjectively, 
the veteran complained of arousal, sleeplessness, 
hypervigilance, and irritability.  Objective findings 
included evidence of short term memory impairment, anger and 
disappointment.  The veteran was diagnosed with PTSD, 
moderate and major depressive disorder.  

The veteran was afforded another VA mental examination in 
November 1993.  He continued to deny any combat experiences, 
firing his weapon or seeing any one wounded or killed.  He 
reported mortar fire one half mile away about three times a 
month and once seeing some body bags at the airport hanger.  
The veteran indicated that he was beaten by a group of black 
men in July 1969 for refusing to join the black power 
movement.  He claimed his injuries did not require medical 
attention.  He stated that he never reported the incident to 
anyone.  Additionally, the veteran also indicated that he 
participated in a race riot in August 1969.  

Objective observation revealed the veteran to be mildly 
depressed and anxious with appropriate affect.  His speech 
was normal and there was no evidence of hallucinations.  His 
insight and judgment were limited.  The veteran was diagnosed 
with depressive disorder with anxiety.  Secondary diagnoses 
included alcohol, heroin, Valium, and marijuana abuse, all in 
remission.  

The veteran presented for regional and Travel Board hearings 
in October 1995 and April 1997, respectively.  Each time he 
testified that he suffered a beating by approximately 15 to 
20 black men shortly after arriving in Vietnam for refusing 
to joint the black power movement.  The veteran indicated 
that the race relations between black and white servicemen 
traumatized him.  He reported that he feared for his life and 
safety and therefore joined the black power movement in order 
to avoid additional violent encounters.  The veteran contends 
that the black power movement and discrimination in Vietnam 
made him angry and left him full of hatred.  He also 
testified that he witnessed servicemen wounded as they ran to 
the bunkers.  In his earlier hearing testimony, he stated 
that he had flashbacks, but they were to the shooting 
incident in 1973.

Evidence obtained in accordance with the Board's May 2000 
remand included SSA records, which contained an April 1993 
initial readjustment assessment in which the veteran was 
noted to have reported seeing close friends injured and 
killed.  He also saw a breakdown of leadership, camaraderie 
and unit morale and was in situations he knew he would not 
come out of alive.  He experienced peer pressure from members 
of black power movements and white prejudice.  He also 
reported several incarcerations in service.  He was diagnosed 
with PTSD (provisional).  SSA determined that the veteran had 
been disabled since June 1993 due to various eye conditions 
residual to his 1973 gunshot wounds.  

In February 2002 USASCRUR indicated that the veteran failed 
to identify any stressful incidents that USASCRUR could 
research.  In April 2002 the National Personnel Records 
Center (NPRC) submitted service personnel records that 
indicate the veteran was assigned to the Naval Support 
Activity in Da Nang from July to November 1969.  These 
records also indicate that he received nonjudicial 
punishments in September 1969 and November 1969 and for 
causing a riot by unlawfully engaging in a fist fight in 
August 1970.

An incident report submitted in support of the veteran's 
claim indicates that there was a disturbance on September 9, 
1969 around 2230 hours at the 80th Support Group Compound, Da 
Nang.  More specifically, a fight with racial overtones 
ensued following a movie that was shown in the 80th Support 
Compound, Da Nang.  The report identified six subjects all of 
whom were from the 560th Support Company.  It was 
additionally noted that approximately 160 other enlisted 
personnel were involved.  

A copy of The White Elephant News dated September 26, 1969 
was also submitted, which included a report of an explosion 
on September 6, 1969 at the Naval Supply Activity, Da Nang, 
Supply Depot.  The article did not indicate any injuries or 
casualties to any individuals.

Copies of a newspaper article and court papers concerning a 
charge of disturbing the peace based on an incident in July 
1971 are of record.

Private clinical records from 1997 to 2001, submitted by the 
veteran, show treatment for physical disabilities.  It was 
reported in December 1997 that he was under the care of a 
psychiatrist for PTSD, anxiety and depression.  VA outpatient 
progress notes dated in April 2000 indicate a continuing 
diagnosis of PTSD.  

In a supplemental SOC (SSOC) dated in August 2002 the RO 
continued to deny the veteran's claim of entitlement to 
service connection for PTSD.  

II.  Relevant Law and Regulations

Service connection - generally

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.124(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2002).  See also 38 U.S.C.A. 
§ 1154(b) (West Supp. 2001).

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
March 1994, September 1996, May 1997, July 2000, October 
2001, and August 2002 (issued in September 2002), the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  More 
specifically, the veteran has been advised that the RO would 
obtain VA and any adequately described private treatment 
records on his behalf.  Additionally, the RO has notified the 
veteran that it would attempt to verify any alleged in-
service stressors for which he provided detailed information 
as to who, what, when, and where the alleged incidents 
occurred.  The RO letter of July 2000 specifically requested 
that he supply more specific information regarding his 
claimed inservice stressors.  He has not responded with any 
more specific information as requested.  The veteran was also 
advised by the Board's May 2000 remand of the evidence needed 
to support his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  Finally, the SOC and SSOCs advised him of the 
evidence which had been received and considered.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  (His 
attorneys request for another VA examination will be 
addressed below.)

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding or otherwise 
directing further development of this matter.  Such action 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) (West 
Supp. 2002)).

B.  Discussion

As mentioned above, for service connection to be awarded for 
PTSD, there must be evidence of: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat during service, or 
if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's account as to the occurrence of the claimed 
stressor(s).  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The competent evidence of record includes a current diagnosis 
of PTSD.  The veteran was diagnosed with PTSD in 1993.  Most 
recently, his diagnosis of PTSD was continued in a progress 
note dated in April 2000.  Such diagnoses have been based on 
the in-service stressors as described by the veteran.  

The veteran's claimed stressors have included his account of 
service in Vietnam as a guard; his report of discrimination 
and racial hostility, including an incident in which he was 
beaten by 15-20 men and forced to join the black power 
movement; participation in a race riot in August 1969; and 
mortar attacks as close as one half mile away.  

The competent evidence of record indicates that the veteran 
served as a boatswain's mate assigned to the Navy Support 
Activity in Da Nang from July to November 1969.  The veteran 
does not appear to contend and the competent evidence of 
record does not indicate that the veteran was involved in 
combat with the enemy.  In fact, the veteran specifically 
denied any combat experiences during VA examinations in 1993.  
Additionally, he is not a recipient of the Purple Heart, 
Combat Infantryman Badge or any other award or medal 
indicative of combat service.  The Board finds that he did 
not engage in combat, and, therefore, there must be credible 
supporting evidence that the veteran's non-combat stressors 
occurred.  

With regard to his experiences as patrol security, he does 
not allege any specific traumatic event that can be verified 
by USASCRUR.  He has been requested to provide details of his 
stressors such that they could be verified but he has not 
provided such information.

The veteran contends that he was assaulted by 15 to 20 black 
men for initially refusing to join a black power movement.  
The record is silent for evidence of any such incident.  In 
fact, by the veteran's own testimony he did not seek medical 
treatment or report the incident to anyone.  

The veteran also alleges that after being beaten, he joined 
the black power movement out of fear for his life.  He 
contends that he participated in a race riot in August 1969 
in furtherance of said movement.  While the record indicates 
that a disturbance took place in Da Nang in September 1969, 
which had racial overtones, there is no indication that the 
veteran was involved in any way.  The veteran was assigned to 
the Naval Support Activity, Da Nang.  The incident report 
indicates that the disturbance took place at the 80th Support 
Group Compound, Da Nang.  The veteran was not one of the six 
men identified in the report, all of whom were a part of the 
560th General Support Company.  Although there were 
apparently 160 other enlisted personnel involved, there is no 
indication that the veteran was one of them and the veteran 
has not submitted any additional details that might indicate 
his participation.  

Further, the record shows that the veteran received 
nonjudicial punishment in September and November 1969.  
Although he testified at the RO hearing in October 1995 to 
the effect that he was locked up after being in a race riot, 
in VA examinations and in his testimony before the 
undersigned he related that his nonjudicial punishments in 
1969 were for being late to muster and unauthorized absence.  
There is no indication that punishment during his Vietnam 
tour was for involvement in a race riot.  He received 
punishment in August 1970 for involvement in a fist fight but 
this was well after return from service in Vietnam and he has 
not claimed this to have been a stressor causing PTSD.

Additionally, the veteran has consistently reported being 
subjected to mortar fire as close as one half mile from his 
duty station.  In support thereof, he submitted an article 
from The White Elephant News, which indicated an explosion at 
the Navy Support Activity Supply Depot in September 1969.  
The veteran never reported an explosion at the Supply Depot 
as an in-service stressor.  He generally reported exposure to 
mortar fire no closer than a half-mile radius.  He never 
reported any specific attack.  The veteran never specified a 
time or place of a particular mortar attack that might be 
subject to verification.  The fact than an explosion took 
place at the Navy Support Activity Supply Depot does not 
substantiate the veteran's general, vague and non-descriptive 
report of exposure to mortar attacks.  The Board also notes 
that the report of the supply depot explosion does not 
describe any injuries to any service personnel.

Finally, the Board notes that the veteran has intermittently 
indicated that he witnessed close friends injured or killed.  
However, in January and November 1993 he specifically denied 
seeing anyone killed or wounded.  Moreover, the veteran has 
not identified any person by name.  He has not indicated how 
they were injured, where, or when.  In fact, the veteran has 
failed to supply any specific information about any such 
incident that might be useful in obtaining independent 
verification.  

As discussed above, the veteran has a current diagnosis of 
PTSD based upon his reported in-service stressors.  However, 
since the veteran was not a combat veteran, his non-combat 
stressors must be independently corroborated.  The competent 
evidence of record does not contain any independent evidence 
that corroborates or supports in any way the veteran's 
account of events.  Additionally, there is no indication, 
other than the veteran's own testimony, that he witnessed any 
close friends wounded.  See Doran, supra.

The Board notes that the veteran's attorney has, by letter of 
2002, requested development of the claim, including another 
medical examination.  However, the RO completed the 
development directed in the Board's remand, as directed in 
the Court's order and joint motion for remand, to the extent 
possible.  The veteran failed to supply more specific 
information to enable verification of his stressors, and 
USASCRUR advised that it could not verify stressors without 
that information.  The remand directed further examination 
only if the RO determined the veteran was exposed to 
stressors; since the RO could not so determine, examination 
was not required.  As noted above, the documents submitted by 
the veteran, such as the report of the incident in September 
1969 and the supply depot explosion in 1969 did not 
corroborate his claimed stressors.   

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is not entitled to service connection 
for PTSD based upon his reported in-service non-combat 
stressors.  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

